Casey, J.,
dissents and votes to confirm in the following memorandum. Casey, J. (dissenting). In view of CSEA’s failure to pursue its rights to demand negotiations concerning the subject matter of the instant unfair labor practice over a substantial period of time during which the employer annually repeated the activity complained of, PERB’s finding that CSEA intentionally relinquished a known right has a rational basis, and its determination, therefore, is supported by substantial evidence and must be confirmed.